Citation Nr: 0827510	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to August 
1949.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the veteran was scheduled for a 
Travel Board hearing in July 2007.  Without explanation, the 
veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran is not blind or nearly blind or a patient in a 
nursing home; his disabilities do not render him so helpless 
as to need regular aid and attendance in the activities of 
daily living; he is not incapacitated physically or mentally 
such that he needs aid and attendance in order to protect him 
from the hazards or dangers of his daily environment; he is 
not bedridden or permanently housebound. He does not have a 
disability rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance or on account of being housebound 
are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
May 2005, prior to the initial adjudication of his claim in 
the July 2005 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the three "elements" of the notice 
requirement.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for SMP, but he was not provided 
notice of the type of evidence necessary to establish an 
effective date for the benefit sought on appeal.  Despite the 
inadequate notice provided him on this element, the Board 
finds no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for SMP, any question about the 
appropriate effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records and 
VA medical records.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.

Pertinent Law and Regulations

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance or 
by reason of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  In 
order to establish entitlement to SMP based on the need for 
regular aid and attendance, the veteran must be a patient in 
a nursing home on account of mental or physical incapacity; 
or be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Analysis

Here, it is not contended, or shown, that the veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, it appears that the veteran 
is contending that he is entitled to SMP based on the need 
for aid and attendance of another person.

Upon review of the medical evidence, however, the Board finds 
that it does not show that the veteran is so nearly helpless 
as to require the regular aid and attendance of another 
person.  VA treatment records show that in February 2005 the 
veteran had a myocardial infarction while living in 
California and that he moved to Salt Lake City to live with 
his daughter.  In March 2005, it was noted that he was still 
working in installing acoustic ceilings and that he was in 
his "normal state of health" other than complaints 
regarding left shoulder and arm pain.  He was able to climb 
flight of stairs without dyspnea on exertion and able to walk 
two city blocks without fatigue.  On June 17, 2005, he was 
hospitalized for one day and underwent a cardiac 
catheterization.  Discharge records indicate that he had no 
neurological function, ambulated without difficulty, and had 
no limitations in his mobility.  It was noted that prior to 
being hospitalized he was able to mow the lawn.  

Based on the foregoing evidence, the Board finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person.  In other words, the 
criteria for entitlement to SMP on account of the need for 
the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for SMP at the housebound 
rate, the Board notes that the veteran has no service-
connected disabilities.  Service connection is in effect for 
teeth 9 and 10, but for dental treatment purposes only.  His 
nonservice connected disabilities are rated as following: 
plantar fasciitis of the right foot, rated 20 percent 
disabling and intercranial calcification - vascular, rated 0 
percent disabling.  

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits.  First, no disability is rated as totally 
disabling.  Second, the evidence does not show, nor does the 
veteran aver, that he is substantially confined to his 
dwelling or home due to the severity of his health problems.  
The evidence does not show he is hospitalized or bedridden.  
Rather, the veteran is able to get around on his own.  
Accordingly, the criteria for entitlement to an increased 
pension benefit based on housebound status have not been met. 
See 38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d).


ORDER

Entitlement to SMP by reason of being in need of regular aid 
and attendance or on account of being housebound is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


